Citation Nr: 1760315	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation of chondromalacia patella, right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1977 to January 1981 and from June 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned Veterans Law Judge in a May 2017 videoconference hearing.  


FINDING OF FACT

The preponderance of the evidence indicates that, during the period on appeal, the Veteran's right knee chondromalacia patella has not been productive of: ankylosis; moderate recurrent subluxation or lateral instability; dislocated semilunar cartilage; limitation of flexion to 60 degrees or less; limitation of extension to 5 degrees or less; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right knee chondromalacia patella have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532.  

Finally, the rating of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In this case, the Veteran seeks an increased evaluation of his right knee chondromalacia patella, which is currently evaluated as 10 percent disabling based on limitation of extension under Diagnostic Code 5261.  However, knee-related disabilities may be evaluated under several different diagnostic codes.

Diagnostic Code 5256 addresses ankylosis, although that has not been reported or shown on examination in this case.

Under Diagnostic Code 5257, a 10 percent rating is assigned when lateral instability or recurrent subluxation is slight, while a 20 percent rating is assigned if it is moderate, and a 30 percent rating is assigned if it is severe.   

Under Diagnostic Code 5259, a 10 percent evaluation may be assigned for the symptomatic removal of semilunar cartilage, and, under Diagnostic Code 5258, a 20 percent evaluation may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.   

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent) evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.   

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.   

The Board has reviewed all evidence of record and finds the most pertinent evidence to consist of the Veteran's written statements, oral testimony, VA treatment records and the VA examination opinions of record.

The record reflects that the Veteran has consistently complained of knee pain throughout the period on appeal.  At his May 2017 videoconference hearing, the Veteran testified that he does not climb ladders or go upstairs, wears a knee brace, and has about 20 a percent limitation of motion in his right knee due to his right knee condition, but it is not clear what exactly he meant or how he arrived at that determination.  He also testified that his knees give out once or twice monthly and that he senses popping and cracking in his right knee and feels like the bones in his knee rub together all of the time.   

The Veteran's VA treatment records also reveal that he has been complaining of knee pain.  However, they contain little other relevant information, besides notes of the fact that an x-ray of his right knee in or about September 2013 was normal.

The Veteran has been afforded three different VA examinations by three different examiners in relation to his claim for an increased evaluation of his right knee chondromalacia patella, including in August 2012, April 2013 and August 2016.  Each examiner indicated in their report of those examinations that they determined that the Veteran did not have: ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; symptoms of the removal of semilunar cartilage; limitation of flexion to 60 degrees or less; limitation of extension to 5 degrees or less; impairment of the tibia and fibula; or genu recurvatum.  Furthermore, each examiner noted little to no objective evidence of any significant pain, flare ups or functional loss.

The claims folder contains little to no probative evidence besides that set forth above.  Thus, the Board is left with, on the one hand, medical records and three different VA examination reports which collectively indicate that the Veteran has none of those specific symptoms set forth above in the previous paragraph, and, on the other hand, the Veteran's statements in which he contends that, in essence, he suffers from constant, relatively severe pain, limitation of range of motion, and functional loss.  

While the Board acknowledges that the Veteran has stated that he suffers from a 20 percent limitation of motion in his right knee, the Board finds that statement to be of little probative value since, as mentioned above, it is not clear what exactly he meant or how he arrived at that determination.  In that regard, the Board specifically notes that, for purposes of determining one's range of motion of his or her knees in connection with VA disability compensation ratings, use of a goniometer to measure said ranges of motion has been determined to be "indispensable" in VA examinations by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  The Veteran did not note at his hearing or at any other time whether a goniometer was used by him or anyone else in determining the extent of his claimed right knee range of motion limitation.  While the pertinent laws and regulations do not provide that claimants must use a goniometer in determining the extent of their range of motion limitations, the Board nevertheless finds that range of motion limitations determined by claimants without the use of a goniometer, as has seemingly been done here, are far less accurate, far more imprecise, and of very little probative value.  Thus, the Board finds that the Veteran's lay assertions that he has a 20 percent limitation of his right knee range of motion are unreliable and of very little probative value.

With respect to the Veteran's claimed pain on motion of his right knee, that pain cannot be characterized as limiting pain constituting functional loss since the competent medical evidence of record (e.g., the VA examination reports) does not show that the pain actually affects some aspect of the normal working movements of the Veteran's right knee, such as excursion, strength, speed, coordination, or endurance.  See Mitchell, 25 Vet. App. 32, 38-40; see also VA examination reports dated in August 2012, April 2013 and August 2016.

In conclusion, the Board finds that the Veteran's claims of right knee pain and limitation of motion are far outweighed by the competent medical evidence, which collectively indicates that the Veteran does not have ankylosis, moderate recurrent subluxation or lateral instability, symptoms of the removal of semilunar cartilage, limitation of flexion to 60 degrees or less, limitation of extension to 5 degrees or less, impairment of the tibia and fibula, or genu recurvatum.  

Accordingly, the Veteran is not entitled to an increased rating for his right knee chondromalacia patella, and the claim must be denied.  38 U.S.C. § 5107(b).

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, this case does not raise a claim for a total disability evaluation based upon individual unemployability.


ORDER

Entitlement to an increased evaluation of chondromalacia patella, right knee, currently evaluated as 10 percent disabling, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


